Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 14, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 12-13, 15-17, 19-26, 28-33, and 36 are currently pending and have been examined.  Claims 13, 15-17, 19, and 30 have been amended.  
The previous rejection of claims 13, 15-16, 19, and 30 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection.
The previous rejection of claims 13, 15-16, 19, and 30 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicant’s arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues at page 14 of Applicant’s Reply dated July 14, 2022 (hereinafter “Applicant’s Reply”) that “the pending claims do not recite an abstract idea in any of the three permissible groupings.”  The Examiner respectfully notes that the claims have been rejected as being directed to a method of organizing a human activity and thus the Examiner will only address arguments directed to this particular type of abstract idea.
Applicant argues at page 15 of Applicant’s Reply that the “pending claims are not drawn to any of the enumerated certain methods of organizing a human activity, which are limited, again, as follows: i. fundamental economic principles or practices (including hedging, insurance, mitigating risk); ii. Commercial or legal interactions (including agreements in the form of contracts; legal obligations); iii. advertising, marketing or sales activities or behaviors; iv. business relations; v. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”  The Examiner respectfully disagrees.
Both in the previous office action and below, the Examiner indicated that the claims are directed a method of organizing a human activity such as a commercial or legal interaction.  The Examiner respectfully notes that claim 1 is directed to receiving a customer query regarding a product for sale and filtering the results to display a subset of vendors and products.  Claim 1 is further directed to receiving a product order from the first customer.  Claim 1 is further directed to determining stored customer data for the customer including whether or not the customer has previously ordered from the vendor and adjusting the cost of the product based on the customer’s order history.  Claim 1 is further directed to receiving a second product order from a different vendor and adjusting the cost of the second product based on the customer’s order history.  Thus, claim 1 is directed to sales activities, i.e. commercial interactions.
Applicant further argues at page 17 of Applicant’s Reply that “the claims recite a specific improvement over the prior art in the field of computer user interfaces for food delivery systems in accordance with the 2019 PEG.  One of ordinary skill in the art would consider user interfaces as a technological field.”  Applicant further argues at page 18 of Applicant’s Reply that the individual elements of claim 1 constitute the technical improvement.  The Examiner respectfully disagrees.
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
With this guidance in mind, the Examiner respectfully notes that the “practical application” cited by Applicant is not an improvement to computer functionality nor is it an improvement to any other technology or technical field nor is it a particular machine or transformation.  Applicant has asserted that the alleged improvement is an improvement to the user interface.  However, there is no discussion of what the alleged improvement entails.  Instead, the claim recites displaying an interface with certain data to a user and receiving input from the user in response to displaying the data.  However, this represents a conventional functioning of and use of a user interface.  Per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
The Examiner respectfully asserts that there is no technical explanation in the specification of the technical challenges and explanation involved in implementing the user interfaces and how the user interfaces provide an improvement over the prior art.  Instead, this appears to be a bare assertion of an improvement.
Applicant further argues at page 18 of Applicant’s Reply that “the claims recite displaying user interfaces that are updated based on filtering the plurality of vendors and the plurality of products for sale based on the one or more query requests from the customer to generate a subset of vendors and products.”   The Examiner respectfully disagrees and, similar to the Examiner’s response in the previous Office Action, asserts that the statement regarding the filtering is a conclusory statement or a “bare assertion” of an improvement.  Applicant is invited to provide further details and explanations as to why these claim limitations recite significantly more than the abstract idea.  
Applicant further argues at page 19 of Applicant’s Reply that “even if the claims may be regarded as including certain judgment or evaluation aspects, the claims also recite multiple computers interacting.  These recitations are not drawn to any abstract idea enumerated in the 2019 PEG.  Further, as a result of the detailed claim recitations, Applicant respectfully submits that these additional recitations impose meaningful limits on any high level abstract idea.”  The Examiner respectfully disagrees.  
First, the Examiner notes that, per MPEP 2106.04(a)(2)(II)(B), “An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.”  Thus, regardless of whether a computer is involved in the underwriting, the claims are still directed to an abstract idea. 
Further, per MPEP 2106.05(f), determining whether a claim integrates a judicial exception into a practical application includes considering “whether the additional elements amount to more than a recitation of the words ‘apply it’ (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.” As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.”  Thus, merely reciting that the abstract idea is performed on a computer does not impose meaningful limits on the abstract idea.  
Applicant further argues at page 19 of Applicant’s Reply that “’an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integrated into the claim’ is also indicative that [the] additional element (or combination of elements) may have integrated the exception into a practical application.”  Per MPEP 2106.05(b), “while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” Further, per MPEP 2706 05(b), “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”  Paragraph [0042] of Applicant’s as-filed disclosure indicates that “the server 120 may comprise any number of computing machines and associated hardware/software.”  Paragraph [0050] of Applicant’s as-filed disclosure further indicates that the computing machine “may be implemented as a conventional computer system.”  Thus, the server/computing machine in the instant application may be a conventional computer system, i.e. a general purpose computer.  Thus, the server does not constitute a particular machine.
Applicant further argues at page 19 of Applicant’s Reply that the claims recite a practical application because they “recite a specific improvement over the prior art in the field of food delivery technology. In particular, as explained at, for example, paragraphs [0003]-[0005] of Applicant’s specification, Applicant’s claimed invention improves the effectiveness of online commerce by incentivizing users to provide reviews to help future users” and that the “present claims improve the underlying consumer behavior by ensuring that more individuals will provide reviews, which improves how informed that users are when accessing the ecommerce business.”   The Examiner respectfully disagrees.  
The Examiner has addressed this argument in the previous Office Actions.   As the Examiner has previously stated, the Examiner respectfully notes that the “practical application” cited by Applicant is not an improvement to computer functionality nor is it an improvement to any other technology or technical field nor is it a particular machine or transformation. Instead, the improvement is directed to improving the quality of the ecommerce listings, i.e., by providing incentives to users to provide product reviews as a way to increase sales of the products to other users.  The Examiner notes that this is a sales activity, i.e., a certain method of organizing human activity as discussed both in the previous office action and below, and not an improvement to technology.  The Examiner respectfully asserts that there is no technical explanation in the specification of the technical challenges and explanation involved in implementing incentivizing a user to provide a review of a product.  Further, the claims themselves do not reflect the technological improvement.
Applicant further argues at page 20 of Applicant’s Reply that claim limitations regarding “instructing a customer computer device to display a user interface including a plurality of products for sale associated with a plurality of vendors,” “filtering the plurality of vendors and the plurality of products for sale based on the first query request from the first customer to generate a second subset of vendors and products,” and “instructing the customer computer device to display an updated user interface including the second subset of vendors and products” recite significantly more than the abstract idea.  The Examiner respectfully disagrees.  First, both in the previous Office Action and below, the Examiner has indicated that the instructing (i.e., transmitting) steps are considered to be well-understood, routine, and conventional functions per MPEP 2106.05(d)(ll).  Regarding the filtering step, both in the previous Office Action and below, the Examiner has identified this step as part of the abstract idea.  The Examiner has previously noted that Applicant’s assertion that these steps amount to significantly more than the judicial exception is a conclusory statement.  Applicant is invited to provide further details and explanations as to why these claim limitations recite significantly more than the abstract idea.
Applicant further argues at pages 20-21 of Applicant’s Reply that “the present claims are similar to those in Diamond v. Diehr.  More specifically, in Diamond v. Diehr, by determining when to open a rubber mold based on an analysis, the claims presented an improvement to the technological field of rubber manufacturing. This is similar to how the present amended claims of this application provide an improvement to the technological field of food delivery systems by incentivizing users to provide more reviews of goods and services that they have used and thus increasing the amount of information available for other users to make decisions.”  The Examiner respectfully disagrees.  
As the Examiner previously noted in the previous Office Action, the Examiner fails to understand Applicant’s analogy to Diamond v. Diehr.  In Diamond v. Diehr, the issue was whether the presence and use of a mathematical formula, i.e., the Arrhenius equation, precluded patent eligibility.  The Supreme Court determined that it did not because the Arrhenius equation was used to determine when the rubber was sufficiently cured and then the press was opened to stop the curing of the rubber.  Thus, the Court concluded that the Arrhenius equation itself was not being claimed—the use of it to determine when to perform another action was.  
In this instance, what is being claimed, at least in a dependent claim, is the incentivizing of customers to provide reviews for products by using various techniques including discounted products and rewards for providing product reviews particularly for products that do not have any reviews yet.  These alleged improvements are to the abstract idea itself, i.e., the incentivizing of customers, rather than to any underlying technology.  
Thus, the rejection under 35 USC 101 is maintained.
Applicant’s remaining arguments are directed to the instantly amended claims and thus are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the first customer’s order history,” “the first customer’s review history, and the first customer’s preferences.”  While there is antecedent basis for “the first customer,” there is insufficient antecedent basis for “the first customer’s order history,” “the first customer’s review history,” and “the first customer’s preferences” in the claims.  In other words, the claims do not previously recite an order history, a review history, or preferences for the first customer.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13, 15-17, 19-26, 28-33, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 12, 32, and 36 recite methods and a device for providing a reward to a user for ordering a product.  With respect to claim 12, claim elements filtering the plurality of vendors and the plurality of products for sale, filtering the second subset of vendors and products, querying a plurality of stored historical customer data to determine if the historical customer data includes a customer order from the first vendor for the first customer received prior to the first product order, determining a first discount for the first product order, adjusting the first total cost of the first product order, querying the plurality of stored historical customer data to determine if the historical customer data includes a customer order from the second vendor for the first customer received prior to the second product order,  determining a second discount for the second product order, adjusting the second total cost of the second product order, as drafted, cover a method of organizing a human activity, such as a commercial or business interaction.  Claims 32 and 36 recite similar limitations.  
The judicial exception is not integrated into a practical application.  In particular, claims 12, 32, and 36 recite storing (claim 32), instructing (i.e., transmitting), receiving, and transmitting data.  These elements are considered to be insignificant extra-solution activity.  Further, claim 32 recites a processor and a memory device. These components are recited at a high level of generality, i.e., as generic computing components performing generic computing functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 12, 32, and 36 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, claim 32 recites a processor and a memory device at a high level of generality, i.e., as generic computing components performing generic computing functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
As discussed above, claims 12, 32, and 36 recite storing (claim 32), instructing (i.e., transmitting), receiving, and transmitting data steps.  Per MPEP 2106.05(d)(ll), elements such as receiving, transmitting, or displaying data over a network, i.e., using the internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1308, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 785 F.3d 1350, 1355, 112 USPG2d 1093, 1098 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 12, 32, and 36 are not patent eligible.
Claims 12-13, 15-17, 19-26, and 28-33 depend from claims 12 and 32.  Claim 13 is directed to receiving a review from a customer computer device and determining a reward based on the review and is further directed to the abstract idea.  Claim 15 is directed to storing a plurality of conditions and receiving an indication and, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  Claim 15 is further directed to analyzing the review and generating a reward and is further directed to the abstract idea.  Claims 16-17 are directed to the type of the reward and are further directed to the abstract idea.  Claim 19 is directed to determining a reward and is further directed to the abstract idea.  Claim 20 is directed to determining a current location of the customer and is further directed to the abstract idea.  Claim 20 is further directed to transmitting a notification to the customer which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 21 is directed to receiving a third product order and determining a third reward and is further directed to the abstract idea. Claims 22 and 24 are directed to the type of reward and are further directed to the abstract idea.  Claim 23 is directed to receiving a review and determining the reward based on the review and is further directed to the abstract idea.  Claims 25-26, 28-30, and 33 are directed to receiving a review and determining a reward based on the review and are further directed to the abstract idea.  Claim 31 is directed to determining a discount and is further directed to the abstract idea.  
Thus, the claims are not patent eligible. 
 
Potentially Allowable Subject Matter
Claims 12, 32, and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2011/0196725 A1 to Malcolmson et al. is directed to a system for merchants to provide a promotional incentive to customers to initially try the services of a local merchant, then refer other individuals, and then repeat usage of the merchant's services. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625